NUMBER 13-14-00186-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

CHRISTOPHER NEAL CORMIER,                                               Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 410th District Court
                       of Montgomery County, Texas.


                        MEMORANDUM OPINION
              Before Justices Garza, Benavides, and Perkes
               Memorandum Opinion by Justice Benavides
      On March 4, 2014, appellant Christopher Neal Cormier was found guilty of

aggravated assault with a deadly weapon resulting in serious bodily injury to a family

member.     See TEX. PENAL CODE ANN. § 22.02(b)(1) (West, Westlaw 2013 through 3d

C.S.). The jury assessed punishment at twenty-five years’ imprisonment with the Texas
Department of Criminal Justice’s Institutional Division.         This appeal followed.      Cormier’s

court-appointed counsel has filed an Anders brief.            See Anders v. California, 386 U.S.
738, 744 (1967). We affirm.1

                                         I. ANDERS BRIEF

       Pursuant to Anders v. California, Cormier’s court-appointed appellate counsel has

filed a brief and a motion to withdraw with this Court, stating that his review of the record

yielded no grounds of error upon which an appeal can be predicated.                           See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal.                       See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance 'arguable' points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Cormier’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court's judgment. This Court has also ensured that Cormier has been (1)

notified that counsel has filed an Anders brief and a motion to withdraw; (2) provided with

copies of both pleadings; (3) informed of his rights to file a pro se response, 2 review the


       1   This appeal was transferred from the Ninth Court of Appeals pursuant to a docket equalization
order issued by the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 73.001 (West, Westlaw through
2013 3d C.S.).
         2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the

                                                   2
record preparatory to filing that response, and seek discretionary review if we conclude

that the appeal is frivolous; and (4) provided with a form motion for pro se access to the

appellate record, lacking only Cormier’s signature and the date and including the mailing

address for the court of appeals, with instructions to file the motion within ten days.              See

Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20, Stafford, 813 S.W.2d at 510 n.3;

see also In re Schulman, 252 S.W.3d at 409 n.23.

        In this case, Cormier has been provided with a copy of the appellate record.                  He

has not filed a motion for extension of time. No pro se response was filed.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.                  Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel’s brief, and we

have found nothing that would arguably support an appeal.                 See Bledsoe v. State, 178
S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and reviewed the

record for reversible error but found none, the court of appeals met the requirement of

Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. There is no

reversible error in the record.      Accordingly, the judgment of the trial court is affirmed.

                                     III. MOTION TO WITHDRAW

        In accordance with Anders, Cormier’s attorney has asked this Court for permission



court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).


                                                    3
to withdraw as counsel for appellant.               See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                   To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw.         Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of this opinion and this Court’s judgment to Cormier and to advise

him of his right to file a petition for discretionary review. 3 See TEX. R. APP. P. 48.4; see

also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673

(Tex. Crim. App. 2006).



                                                                    GINA M. BENAVIDES,
                                                                    Justice



Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
30th day of April, 2015.




         3 No substitute counsel will be appointed.      Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals, see TEX.
R. APP. P. 68.3, and should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See
TEX. R. APP. P. 68.4.


                                                       4